Case: 19-10942      Date Filed: 10/09/2019   Page: 1 of 3


                                                              [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                    No. 19-10942
                                Non-Argument Calendar
                              ________________________

                     D.C. Docket No. 3:18-cv-01420-BJD-JBT



MARGUERITE SMITH,
widow,

                                                                Plaintiff - Appellant,

                                        versus



MARK H. MAHON,
in his individual capacity,

                                                              Defendant - Appellee.

                              ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                          ________________________

                                  (October 9, 2019)
                 Case: 19-10942       Date Filed: 10/09/2019        Page: 2 of 3


Before ED CARNES, Chief Judge, TJOFLAT, and JORDAN, Circuit Judges.

PER CURIAM:

       Mark H. Mahon, Chief Judge of the Fourth Judicial Circuit of Florida, issued

an administrative order declaring Marguerite Smith a “vexatious litigant” and

barring her from filing any more pro se suits in the jurisdiction. Rather than appeal

the order in state court, Smith filed a pro se complaint in the Middle District of

Florida alleging that Chief Judge Mahon violated her Fifth and Fourteenth

Amendment rights by denying her the opportunity to contest the administrative

order. 1 The district court, on its own motion, dismissed Smith’s complaint for lack

of subject matter jurisdiction under the Rooker-Feldman doctrine. Smith appeals

contending that the district court has subject matter jurisdiction. 2

       We review de novo a court’s finding that it lacks subject matter jurisdiction.

Casale v. Tillman, 558 F.3d 1258, 1260 (11th Cir. 2009). Under the Rooker-

Feldman doctrine, federal district courts lack subject matter jurisdiction to review

state court final judgments. Id. (citing D.C. Court of Appeals v. Feldman, 460 U.S.



       1
          Smith named Chief Judge Mahon and Jay B. Watson in her initial complaint. But she
did not separate her claims into different counts, nor did she specify which claims applied to
which defendants. The district court struck the complaint but allowed Smith to file an amended
complaint. Smith’s amended complaint contains only one claim against Chief Judge Mahon and
does not include any claims against Watson.
        2
          Smith moved to strike Chief Judge Mahon’s appellee response brief as untimely and
moved for entry of default judgment. But Chief Judge Mahon’s brief was timely. He received
an extension to file his brief by July 5, 2019, and filed his brief on July 2, 2019. Smith’s motion
to strike and for default judgment is DENIED.
                                                 2
               Case: 19-10942     Date Filed: 10/09/2019    Page: 3 of 3


462, 482 (1983)). The losing party in state court must instead appeal to a state

appellate court or, as a last resort, to the United States Supreme Court. Id. The

doctrine applies to claims that are “‘inextricably intertwined’ with the state court’s

judgment.” Id. (quoting Feldman, 460 U.S. at 482 n. 16). A claim is inextricably

intertwined if it would “effectively overrule” the state court’s judgment. Id. The

doctrine does not apply “where a party did not have a reasonable opportunity to

raise his federal claim in state proceedings.” Id. (internal quotation marks

omitted).

      The Rooker-Feldman doctrine applies here. Smith asked the district court to

review and overrule the state court order. Smith’s claim is thus inextricably

intertwined with the state court judgment. See Casale, 558 F.3d at 1260. And

despite her classification as a vexatious litigant, Smith could still have raised her

claim in state court if she complied with the administrative order. The district

court properly dismissed Smith’s complaint for lack of subject matter jurisdiction.

AFFIRMED.




                                           3